Title: Contemporary Translation: From Josef de Jaudenes and Josef Ignacio de Viar, 26 December 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de,Taylor, George, Jr.
To: 



Sir
Philadelphia Dec 26. 1793.

A part of the contents of the letter with which you honored us on the 21. instant, in answer to our two last, does not permit us to pass in silence, some reflections which occur to us on that subject.
You consider as a base calumny, the expressions of the Governor of Louisiana, when he speaks of the reward of 500 dollars offered for the head of an individual, by the americans. As, from the manner, in which the said Governor explains himself, in all the papers, there can be no doubt, and we affirm, that he is persuaded, that the executive power of the United States, does not authorize the depredations which are committed on those frontiers, we do not stop to vindicate him on that point. It remains then to do it, as to the general word Americans—and as to that, nothing is more usual in our idiom than to make use of it, to distinguish them from those of other nations, without extending it to the generality of them. Thus it happens in the present case, in which the object was to distinguish the Georgian americans who were intended by the word from the Indians.
Your other censure—for having called the said americans the aggressors in the present hostilities requires in our opinion very little comment—since having proved so many times our good disposition to prevent them, and having produced incontestable documents that the Georgians and some of the agents of the US. have fomented them, it appears that the said Governor does not calumniate, in repeating, on proof, the hostile acts which are committed on those frontiers, by the said agents and individuals. The opposition which the said Governor has hitherto made and intends to make to the passage along the Missisippi by the Citizens of the US. above the 31st. degree of latitude, is neither unjust nor extraordinary, since you well know that we have been, are, and will remain, in possession of it, until by agreement or force, we yield our right.
That the Govr. administers arms and war stores to the nations of Indians, who inhabit the territory in question, is as little extraordinary, and it would be unjust were he not to do it since he would fail in good faith under the Treaties executed between Spain and the different nations of Indians in the year 1784, of which we had the honor of sending you a copy on a former occasion.
It follows then that the Govr. having denied to the Indians arms on some occasions, and given them scantily in others, has manifested his favor and good disposition towards the United States, an action, which instead of being disapproved
 by the Govt. of the US. ought to be considered as entitling him to praise and the greatest thanks.
We agree with you, that it is of the greatest moment to preserve good faith and friendship on our part and on that of the US.
As to what depends on ourselves and the nation which we have the honor to represent, nothing has been or will be omitted, which may contribute to so pleasing an end, as we have promised heretofore, and confirm now hoping that the US. will do the same on their part.
In proof of it we mentioned the plan which to the Govr. of Louisiana and to ourselves, appeared very proper to conciliate the minds of the subjects of the King our master on that frontier—the citizens of the United States and the intermediate nations of Indians to which we have not received answer.
We pray you to inform the Presidt. of the US. of the contents of this letter, and we flatter ourselves that his well known Justice and superior understanding, will adopt the measures which he shall deem the most energetic and which may produce the most convenient temporary remedy until the radical cure shall be effected, which we may hope from the negotiation on foot, at our Court; observing the principles of reciprocal Justice, good faith and generosity. We have the honor to subscribe ourselves with the greatest esteem & most profound respect, Sir your most obt. humble servants

Josef de Jaudenes Josef Ignatius de Viar

